Order, Su*269preme Court, New York County (Carmen Beauchamp Ciparick, J.), entered April 9, 1992, which granted in part defendant’s motion to strike plaintiff’s pre-class certification interrogatories, unanimously affirmed, with costs.
"[F]or the action to proceed as a class action, plaintiffi ] must demonstrate factually that [she] represents] a genuine class * * * and that there is merit to the action on behalf of such class” (Reiken v Nationwide Leisure Corp., 75 AD2d 551, 553; see also, Simon v Cunard Line, 75 AD2d 283, 288). The court properly granted defendant’s motion with respect to those matters not necessary to support plaintiff’s application for class status. Concur — Milonas, J. P., Ellerin, Ross and Asch, JJ.